
	

116 SRES 67 ATS: Expressing the sense of the Senate on the importance and vitality of the United States alliances with Japan and the Republic of Korea, and our trilateral cooperation in the pursuit of shared interests.
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 67
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2019
			Mr. Menendez (for himself, Mr. Gardner, Mr. Markey, and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign Relations
		April 4, 2019 Reported by Mr. Risch, without amendment and with an amendment to the preambleApril 10, 2019Considered and agreed to with an amended preambleRESOLUTION
		Expressing the sense of the Senate on the importance and vitality of the United States alliances
			 with Japan and the Republic of Korea, and our trilateral cooperation in
			 the pursuit of shared interests.
	
	
 Whereas the governments and the people of the United States, Japan, and the Republic of Korea share comprehensive and dynamic partnerships and personal friendships rooted in shared interests and the common values of freedom, democracy, and free market economies;
 Whereas the United States, Japan, and the Republic of Korea are all free societies committed to the principles of inclusive democracy, respect for human potential, and the belief that the peaceful spread of these principles will result in a safer and brighter future for all of mankind;
 Whereas the United States, Japan, and the Republic of Korea are indispensable partners in tackling global challenges and have pledged significant support for efforts to counter violent extremism, combat the proliferation of weapons of mass destruction, prevent piracy, improve global health and energy security, promote human rights, address climate change, contribute to economic development around the world, and assist the victims of conflict and disaster worldwide;
 Whereas the governments and the people of the United States, Japan, and the Republic of Korea all share a commitment to free and open markets, high standards for the free flow of commerce and trade, and the establishment of an inclusive, transparent, and sustainable architecture for regional and global trade and development;
 Whereas the United States-Japan and the United States-Republic of Korea alliances are the foundation of regional stability in Asia, including against the threat posed by the regime in Pyongyang;
 Whereas cooperation between and among our nations spans economic, energy, diplomatic, security, and cultural spheres;
 Whereas the United States and Japan established diplomatic relations on March 31, 1854, with the signing of the Treaty of Peace and Amity;
 Whereas the relationship between the peoples of the United States and the Republic of Korea stretches back to Korea’s Chosun Dynasty, when the United States and Korea established diplomatic relations under the 1882 Treaty of Peace, Amity, Commerce, and Navigation;
 Whereas 2019 marks the 74th anniversary of the end of World War II, a conflict in which the United States and Japan were enemies, and the strength of the United States-Japan alliance is a testament to the ability of great countries to overcome the past and to work together to create a more secure and prosperous future;
 Whereas the United States-Korea alliance was forged in blood, with United States military casualties during the Korean War of approximately 36,574 killed and more than 103,284 wounded, and with Republic of Korea casualties of more than 217,000 soldiers killed, more than 429,000 soldiers wounded, and 1,000,000 civilians killed or missing;
 Whereas, for the past 70 years, the partnership between the United States and Japan has played a vital role, both in Asia and globally, in ensuring peace, stability, and economic development;
 Whereas, approximately 54,000 United States military personnel serve in Japan, along with some of the United States most advanced defense assets, including the 7th Fleet and the USS Ronald Reagan, the only United States aircraft carrier to be homeported outside the United States;
 Whereas, since the Mutual Defense Treaty Between the United States and the Republic of Korea, signed in Washington on October 1, 1953, and ratified by the Senate on January 26, 1954, United States military personnel have maintained a continuous presence on the Korean Peninsula, and approximately 28,500 United States troops are stationed in the Republic of Korea in 2019;
 Whereas the United States and the Republic of Korea have stood alongside each other in the four major wars the United States has fought outside Korea since World War II—in Vietnam, the Persian Gulf, Afghanistan, and Iraq;
 Whereas Japan is the fourth-largest United States trading partner and together with the United States represents 30 percent of global Gross Domestic Product, and Japanese firms have invested approximately $498,000,000,000 in the United States;
 Whereas, the economic relationship between the United States and its sixth-largest trading partner, the Republic of Korea, has been facilitated by the United States-Korea Free Trade Agreement (KORUS), which entered into force on March 15, 2012, and was amended as of January 1, 2019, includes 358,000 jobs in the United States that are directly related to exports to the Republic of Korea, and has resulted in approximately $51,800,000,000 in investments by Korean firms in the United States;
 Whereas Japan and the Republic of Korea stand as strong partners of the United States in efforts to ensure maritime security and freedom of navigation, commerce, and overflight and to uphold respect for the rule of law and to oppose the use of coercion, intimidation, or force to change the regional or global status quo, including in the maritime domains of the Indo-Pacific, which are among the busiest waterways in the world;
 Whereas the United States, Japan, and the Republic of Korea are committed to working together towards a world where the Democratic People’s Republic of Korea (in this preamble referred to as the DPRK) does not threaten global peace and security with its weapons of mass destruction, missile proliferation, and illicit activities, and where the DPRK respects human rights and its people can live in freedom;
 Whereas section 211 of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9231; Public Law 114–122) expresses the sense of Congress that the President should seek to strengthen high-level trilateral mechanisms for discussion and coordination of policy toward North Korea between the Government of the United States, the Government of South Korea, and the Government of Japan;
 Whereas the Asia Reassurance Initiative Act of 2018 (Public Law 115–409) underscores the importance of trilateral defense cooperation and enforcement of multilateral sanctions against North Korea and calls for regular consultation with Congress on the status of such efforts;
 Whereas the United States, Japan, and the Republic of Korea have made great strides in promoting trilateral cooperation and defense partnership, including ministerial meetings, information sharing, and cooperation on ballistic missile defense exercises to counter North Korean provocations;
 Whereas Japanese Americans and Korean Americans have made invaluable contributions to the security, prosperity, and diversity of our Nation, including service as our elected representatives in the Senate and in the House of Representatives; and
 Whereas the United States Government looks forward to continuing to deepen our enduring partnerships with Japan and the Republic of Korea on economic, security, and cultural issues, as well as embracing new opportunities for bilateral and trilateral partnerships and cooperation on emerging regional and global challenges: Now, therefore, be it
 That the Senate reaffirms the importance of—(1)the vital role of the alliances between the United States and Japan and the United States and the Republic of Korea in promoting peace, stability, and security in the Indo-Pacific region, including through United States extended deterrence, and reaffirms the commitment of the United States to defend Japan, including all areas under the administration of Japan, under Article V of the Treaty of Mutual Cooperation and Security Between the United States of America and Japan, and to defend the Republic of Korea under Article III of the Mutual Defense Treaty Between the United States and the Republic of Korea;
 (2)a constructive and forward-looking relationship between Japan and the Republic of Korea for United States diplomatic, economic, and security interests and for open and inclusive architecture to support the development of a secure, stable, and prosperous Indo-Pacific region;
 (3)strengthening and broadening diplomatic, economic, security, and people-to-people ties between and among the United States, Japan, and the Republic of Korea;
 (4)developing and implementing a strategy to deepen the trilateral diplomatic and security cooperation between the United States, Japan, and the Republic of Korea, including through diplomatic engagement, regional development, energy security, scientific and health partnerships, educational and cultural exchanges, missile defense, intelligence-sharing, space, cyber, and other diplomatic and defense-related initiatives;
 (5)trilateral cooperation with members of the United Nations Security Council and other Member States to fully and effectively enforce sanctions against the Democratic People's Republic of Korea (in this resolution referred to as the DPRK) and evaluate additional and meaningful new measures toward the DPRK under Article 41 of the United Nations Charter;
 (6)trilateral cooperation to support and uphold a rules-based trade and economic order in the Indo-Pacific region, including the empowerment of women, which is vital for the prosperity of all our nations;
 (7)supporting the expansion of academic and cultural exchanges among the three nations, especially efforts to encourage Japanese and Korean students to study at universities in the United States, and vice versa, to deepen people-to-people ties; and
 (8)continued cooperation among the governments of the United States, Japan, and the Republic of Korea to promote human rights.
			
